Title: To James Madison from William Taylor, 13 December 1823
From: Taylor, William
To: Madison, James


        
          Dear sir,
          New York 13 Dec 1823
        
        Being on the eve of my departure, I acknowledge with much pleasure the rect. of your letter of the 22d Ulto. I shall always find time, I hope, to write to my friends.
        Spain, single handed, can do nothing against Mexico. With the aid of France, She would instantaneously regain that valuable and lovely country. The Presidents Message carries with it on that Subject, a threatening attitude.
        I embark in the morng for my Port of destination via Tampico. Be pleased to present me respectfy to Mrs. M. & believe me, with very great respect Dr. sir, yr. mo. obt. St.
        
          William Taylor
        
      